Citation Nr: 1716248	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an effective date prior to November 11, 2010 for the grant of service connection for chronic fatigue syndrome.

2.   Entitlement to an effective date prior to November 11, 2010 for the grant of service connection for irritable bowel syndrome (IBS).

3.   Entitlement to an effective date prior to March 30, 2012 for the grant of service connection for radiculopathy, right lower extremity of L4/L5/S1/S2/S3 nerve roots.

4.   Entitlement to an effective date prior to March 30, 2012 for the grant of service connection for radiculopathy, left lower extremity of L4/L5/S1/S2/S3 nerve roots.

5.   Entitlement to an extraschedular disability evaluation in excess of 40 percent for chronic lumbar strain with degenerative joint disease.

6.   Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity of L4/L5/S1/S2/S3 nerve roots.

7.   Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity of L4/L5/S1/S2/S3 nerve roots.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case arises from a long procedural history.  In November 1994, the Veteran was originally awarded service connection for her back disability, and assigned a 20 percent rating.  That decision was not appealed and became final.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

In August 1998, VA received the Veteran's current claim for an increased rating.  The claim was denied in a September 1998 rating decision and the present appeal ensued.  In the meantime, a claim for a total disability rating based on individual unemployability (TDIU) was also raised.  In September 2000, the Board received these claims and remanded them back to the RO for further development.

In a June 2001 rating decision, the Veteran's rating was staged and increased to 40 percent from October 2000 and the claim for TDIU was denied.  In May 2002, the matter was returned to the Board.  The Veteran was awarded a 40 percent rating back to the date of her August 1998 claim.  An evaluation in excess of 40 percent and her claim for TDIU benefits were denied.

The Board's May 2002 decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in December 2002.  Subsequently, the Board remanded the Veteran's claim in June 2003 and June 2005.

In March 2006, the Board decided the matters on appeal once again.  The increased rating and TDIU claims were denied and the Board determined that the 2002 joint motion set the matter of entitlement to extraschedular consideration before the Board as part of the instant appeal.  The Board remanded this issue and the Veteran appealed the Board's decision to the Court.

In August 2007, the Court vacated the increased rating and TDIU claims that were decided by the Board in March 2006.  The issue of extraschedular consideration was not before the Court since it was remanded by the Board in March 2006.  The Board again remanded the Veteran's claims in August 2008, December 2010, and October 2011.

In November 2012, the Board again denied the issues on appeal.  The Veteran again appealed this determination to the Court.  In September 2013, the Court, pursuant to a Joint Motion for Partial Remand (JMR), vacated the Board's decision with respect to the issues of increased schedular and extraschedular ratings for the Veteran's low back disability and remanded these issues for adjudication.  

The issue of entitlement to TDIU due to service-connected disability was also denied in the November 2012 Board decision and appealed to the Court.  However, as noted in the JMR, the Veteran withdrew her appeal as to this issue.  

The appeal was returned to the Board in February 2014, at which time the Board denied a schedular disability rating in excess of 40 percent for chronic lumbar strain with degenerative joint disease and remanded the remainder of the Veteran's appeal for issuance of a statement of the case (SOC) and so that an opinion could be obtained from the Undersecretary for Benefits for extraschedular consideration of the Veteran's low back disability.

In August 2014, the Veteran filed an application for increased compensation based on unemployability.  TDIU was denied in an October 2016 rating decision and the Veteran filed a notice of disagreement in December 2016 in which she selected the decision review officer (DRO) review process.  As the issue of TDIU is still pending before the RO, the Board will defer consideration of this issue.

The appeal has again been returned to the Board.  With regard to the Veteran's claims for earlier effective dates for chronic fatigue syndrome and irritable bowel syndrome, a review of the claims file reveals that there has been substantial compliance with the Board's February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 265 (1998).  Therefore, these issues are addressed in the decision below.

The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED by the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.   Service connection for chronic fatigue syndrome (claimed as drowsiness/fatigue) as secondary to service-connected chronic lumbosacral strain with degenerative joint disease was granted in an August 2012 rating decision, effective November 11, 2010.

2.   Service connection for irritable bowel syndrome (claimed as gastrointestinal disorder/constipation) as secondary to service-connected chronic lumbosacral strain with degenerative joint disease was granted in an August 2012 rating decision, effective November 11, 2010. 

3.   The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for chronic fatigue syndrome prior to November 11, 2010.

4.   The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for irritable bowel syndrome prior to November 11, 2010. 


CONCLUSIONS OF LAW

1.   The criteria for an effective date prior to November 11, 2010, for the award of service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).

2.   The criteria for an effective date prior to November 11, 2010, for the award of service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

With regard to the earlier effective date claims, these issues arise from the Veteran's disagreement with an August 2012 rating decision that granted service connection for chronic fatigue syndrome (claimed as drowsiness/fatigue) and irritable bowel syndrome (claimed as gastrointestinal disorder/constipation) as secondary to the service-connected disability of chronic lumbosacral strain with degenerative joint disease effective November 11, 2010. 

In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled. 

Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

In any event, the provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the earlier effective date issue on appeal.

II.  Earlier Effective Dates

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

With respect to the phrase "the date entitlement arose," the Court has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question. The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.


Chronic Fatigue Syndrome and Irritable Bowel Syndrome

The Veteran contends that an effective date earlier than November 11, 2010 for the award of service connection for chronic fatigue syndrome and irritable bowel syndrome, as secondary to service-connected chronic lumbosacral strain with degenerative joint disease, is warranted.  

Specifically, the Veteran, through her attorney, contends that "while service connection cannot be granted generally prior to the date of claim [the Veteran] is seeking compensation for symptoms of the back condition; such that a separate claim for service connection was not required.  That is, even though separate ratings are assigned for the particular symptoms, these symptoms are really manifestations of the same underlying condition that is already service-connected, such that they are compassed in the claim for increased rating that has been pending since 1998 and were documented as being associated with the back condition in VA medical records well before November 2010."

The Veteran separated from active service in April 1992.  In August 1994, she filed a claim for service connection for a back injury which was granted with an evaluation of 20 percent.  She did not appeal this decision.  Then in July 1998, she filed for an increased evaluation for her chronic lumbosacral strain with degenerative joint disease.  There was no mention of chronic fatigue syndrome or irritable bowel syndrome.  She did not submit a claim of entitlement to service connection for either of those conditions within one year of service discharge.  Therefore, assignment of an effective date back to the day following her service discharge is not possible. 

On November 11, 2010, the Veteran's representative indicated that she suffered from side effects of drowsiness and constipation due to medication.  This correspondence was considered as an informal claim and in December 2010, the Board referred these issues to the agency of original jurisdiction for adjudication.  An August 2012 rating decision then granted service connection for chronic fatigue syndrome and irritable bowel syndrome as secondary to the Veteran's service-connected disability of chronic lumbosacral strain with degenerative joint disease, with an effective date of November 11, 2010.  This was the date the Veteran's representative submitted an informal claim.  

The Board has considered whether any evidence of record prior to November 11, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for chronic fatigue syndrome and irritable bowel syndrome.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of kin of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for irritable bowel syndrome or chronic fatigue syndrome.  However, no document submitted prior to November 11, 2010 indicates intent to pursue a claim of entitlement to service connection for either condition.  It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

A May 2009 VA examination indicates that the Veteran was taking medication for her chronic low back pain with a temporary poor response to her treatments with side effects of constipation and drowsiness.  However, such cannot constitute an initial claim for service connection as no intent to file was noted.  See Criswell, supra; Brannon, supra. 

Although the Veteran's representative has argues that the Veteran's symptoms were noted prior to this date, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones, supra.  As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez, supra, the RO granted the earliest effective date that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the November 11, 2010 date selected by the RO is the earliest possible effective date here with regards to the claims for service connection for irritable bowel syndrome and chronic fatigue syndrome.  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert, supra.  There is no legal entitlement to an earlier effective date for the award of service connection for irritable bowel syndrome and chronic fatigue syndrome as secondary to the service-connected disability of chronic lumbosacral strain with degenerative joint disease. 

While the Veteran's irritable bowel syndrome and chronic fatigue syndrome may have been present prior to November 11, 2010, as noted by the Veteran's attorney, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to November 11, 2010, for the grant of service connection for irritable bowel syndrome and chronic fatigue syndrome as secondary to the service-connected disability of chronic lumbosacral strain with degenerative joint disease. 

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for irritable bowel syndrome and chronic fatigue syndrome prior to November 11, 2010, more than a year after the Veteran's service discharge, the award of service connection for such disabilities may be no earlier than November 11, 2010, the date VA received her informal claim.  Therefore, the Veteran's claims for earlier effective dates for the award of service connection for irritable bowel syndrome and chronic fatigue syndrome as secondary to service-connected chronic lumbosacral strain with degenerative joint disease are denied. 



ORDER

An effective date earlier than November 11, 2010, for the award of service connection for irritable bowel syndrome as secondary to service-connected chronic lumbosacral strain with degenerative joint disease, is denied.

An effective date earlier than November 11, 2010, for the award of service connection for chronic fatigue syndrome as secondary to service-connected chronic lumbosacral strain with degenerative joint disease, is denied.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

First, in the Board's February 2014 remand directives, the AOJ was directed to furnish the Veteran and her representative with an appropriate statement of the case with respect to, inter alia, the issues of entitlement to an effective date prior to March 30, 2012 for the grant of service connection for radiculopathy, right lower extremity of L4/L5/S1/S2/S3 nerve roots and entitlement to an effective date prior to March 30, 2012 for the grant of service connection for radiculopathy, left lower extremity of L4/L5/S1/S2/S3.  

As indicated in a letter submitted by the Veteran's attorney in August 2014, the AOJ granted the Veteran's claims for earlier effective dates for bilateral radiculopathy of the lower extremities back to March 2011; however, the AOJ incorrectly stated that this grant resolved the Veteran's claim.  The Veteran continues to seek effective dates back to the date of claim for increase in 1998, or the date that VA regulations changed to allow for separate ratings for neurological problems associated with a service-connected low back disability.  As no statement of the case has been issued as to these issues, there has not been substantial compliance with the Board's August 2014 remand directives and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Second, with regard to the Veteran's claim for entitlement to an extra-schedular rating in excess of 40 percent for chronic lumbar strain with degenerative joint disease, the Board notes that an extraschedular opinion from the Director, Compensation and Pension Service, was obtained in February 2016. 

In a July 2016, the Veteran's attorney requested that a new advisory opinion from the Director, Compensation and Pension Service, be obtained.  The Veteran contends that extra-schedular consideration is needed because prior to November 2010, she is not compensated for her bowel issues, neurological problems, or fatigue.  She, through her attorney, contends that although the file was provided to the Director of Compensation and Pension in February 2016, the report is limited to addressing pain and tenderness, and does not address the lack of compensation for the bowel, neurological or fatigue issues prior to November 2010.

The Veteran's attorney further points out that the February 2016 opinion indicates that "[the] Veteran has continued to work full-time where her employer has modified her duties to more sedentary work"; however, the Veteran has not been employed since 2012 and she has been awarded Social Security benefits.  A review of the Veteran's Social Security records indicates that the Veteran stopped working because of her back injury and pain.  She reported that her employer changed her job description to include jobs that she could not perform because of her back and lower extremity disabilities and she was then terminated due to inefficient job performance. 

The Board agrees that another extra-schedular advisory opinion is warranted as the February 2016 opinion was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Third, with regard to the Veteran's initial ratings for radiculopathy of the lower extremities, the Board notes that the Veteran was scheduled for a VA examination for her back in June 2016.  In July 2016, the Veteran reported that she had to reschedule her first VA examination appointment because her mother was seriously ill.  Her mother then passed away two days prior to her rescheduled examination.  

Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Thus, while the Veteran failed to report to her June 2016 VA examination, she has demonstrated good cause for her failure to do so.  Consequently, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the current severity of her spine disability and bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.   The RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2016), to include furnishing the Veteran and her representative with an appropriate statement of the case with respect to the issues of entitlement to an earlier effective date for the grant of service connection for radiculopathy, right lower extremity of L4/L5/S1/S2/S3 and entitlement to an earlier effective date for the grant of service connection for radiculopathy, left lower extremity of L4/L5/S1/S2/S3. 

2.   Schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected chronic lumbar strain and her service-connected bilateral lower extremity radiculopathy.  The electronic claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

Regarding the neurological manifestations, the examiner must render an opinion as to the current severity of the Veteran's bilateral radiculopathy of the lower extremities.  
The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and/or left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.   The Veteran's claim for entitlement to an extraschedular disability evaluation in excess of 40 percent for chronic lumbar strain with degenerative joint disease should be referred to the Undersecretary for Benefits or the Director of the Compensation Service for appropriate action.  Compensation Service must take into account that the Veteran is not compensated for her bowel problems, neurological problems or fatigue prior to November 2010.  Compensation Service should also consider that the Veteran stopped working in 2012 and has been awarded Social Security benefits.

4.   Thereafter, readjudicate the claims for.  If the benefit sought on appeal remains denied, provide the appellant and her representative an appropriate supplemental statement of the case and an appropriate period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


